Aggravated assault is the offense; penalty assessed at confinement in the county jail for a period of sixty days. *Page 39 
The alleged assault was committed upon the wife of the accused. She and several other witnesses testified to facts sufficient to support the verdict. The assault was denied by the appellant. The conflict of evidence was settled by the verdict of the jury.
There are no complaints of the rulings of the trial court brought forward by bills of exception. Attempt is made by bringing forward the motion for new trial to invoke the consideration of the rulings of the court upon the admission and rejection of evidence. Such matters, in order to warrant consideration on appeal, must come by bills of exception. See Holliday v. State, 100 Tex.Crim. R.; Madsen v. State,95 Tex. Crim. 439; Claybrook v. State, 95 Tex.Crim. R.; Anderson v. State, 95 Tex.Crim. R..
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.